G. H. A. KUNST, Judge.
On June 12, 1944, while respondent’s truck 1030-70 was transporting laborers to Hanover headquarters in Wyoming county, West Virginia, on route 52, its driver negligently attempted to cross the road, and obstructed traffic lane at a curve and was struck by claimant’s 1942 Chevrolet car, traveling at a speed of about forty miles an hour. The collision caused damage to the car, which cost $243.71 to repair and for which claim is made.
Respondent recommends and the attorney general approves its payment.
An award for two hundred forty-three dollars and seventy-one cents ($243.71) is made to claimant.